[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANTS' MOTION FOR PERMISSION TO SUBSTITUTE FIRST MORTGAGE
The cases cited by the defendants stand for the proposition of "fair dealing" in contract and equitable situations. In this case, there is no basis for declaring that CT Page 1360 TDS is guilty of unfair conduct because it chooses to rest on its "legal oars."
The parties bargained for the contract (mortgage) which could have required subordination but which did not. Therefore, TDS is not required to subordinate and cannot be forced to by this court.
Motion to Substitute First Mortgage is denied.
FREED, J.